 

 

Case 3:20-cr-00095-BJD-MCR Document 49 Filed 06/17/21 Page 1 of 2 PagelD 314

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

 

UNITED STATES OF AMERICA CASE NO. 3:20-cr-95(S1)-BJD-MCR

Vv

RICHARD EVERETT CAMP, JR.

 

 

Counsel for Government: Counsel for Defendant:
Bonnie Glober Curtis Fallgatter
Frank Talbot

Mai Tran

 

HONORABLE BRIAN J. DAVIS
UNITED STATES DISTRICT JUDGE

Courtroom Deputy: Chloe Swinton Court Reporter: Shelli Kozachenko
U.S. Probation: Irish Anderson

 

CLERK’S MINUTES
PROCEEDINGS OF: CONTINUATION OF SENTENCING

Sentencing continued from May 25, 2021.
Plea previously accepted.

Defendant adjudged guilty on Count(s) One, Two, and Three of the
Superseding Information

Imprisonment: _FORTY-EIGHT (48) MONTHS, this term consists ofa
FORTY-EIGHT (48) MONTH term as to Counts One through Three of
the Superseding Information, all such terms to run concurrently.

The Court makes the following recommendations to the Bureau of Prisons:

e Incarceration at FCI Jesup.

e Defendant participate in the Residential Drug Abuse Program
(RDAP), if eligible, and any other substance abuse treatment
programs available.

e Defendant enroll in any vocational rehabilitation programs as are
available.

e Defendant receive mental health counseling.

 
 

 

Case 3:20-cr-00095-BJD-MCR Document 49 Filed 06/17/21 Page 2 of 2 PagelD 315

Supervised Release: _THREE (3) YEARS, this term consists of a THREE (3)
YEAR term as to each of Counts One through Three of the Superseding Information,
all such terms to run concurrently.

Special conditions of supervised release:

e Defendant shall participate as directed in a substance abuse
program (outpatient and/or inpatient).

e Defendant shall participate as directed in a mental health
treatment program, which shall include a domestic batterers
intervention component (outpatient and/or inpatient).

e Defendant shall submit to a search of his person, residence, place
of business, any storage units under his control, or vehicle.

e Defendant is prohibited from incurring new credit charges,
opening additional lines of credit, or obligating himself for any
major purchases without approval of the probation officer.

e Defendant shall provide the probation officer access to any
requested financial information.

e Defendant shall cooperate in the collection of DNA as directed by
the probation officer.

e The mandatory drug testing requirements of the Violent Crime
Control Act are suspended.

Special Assessment: $300.00 to be paid immediately.

Restitution: $ 5,699,043.01, jointly and severally with Gretchen Camp in
Docket No. 3:21-cr-9-BJD-MCR.

Defendant advised of right to appeal and to counsel on appeal.
Defendant is remanded to the custody of the U.S. Marshal.

Government’s Unopposed Motion for Entry of Order of Forfeiture and
Preliminary Order of Forfeiture for Specific Assets (Doc. 34) is GRANTED.

Government’s Motion for Downward Departure of Defendant’s Sentence Based
Upon Substantial Assistance (Doc. 36) is GRANTED.

Date: June 17, 2021
Time: 9:59 a.m.— 10:32 a.m.
Total: 33 minutes

 
